Scott, Judge.
This was an action to recover the sum paid for a land warrant which afterwards turned out to be worthless, and was cancelled by th.e department. After some evidence of the sale of the land warrant by the appellant to the respondent, the court was moved to instruct the jury that there was no evidence before them connecting the defendant with the sale of the land warrant to the plaintiff, nor was there any evidence that the warrant was assured to he valid. These instructions were refused and there was a verdict for the plaintiff.
1. This case falls within the class of those in which it has been so often held, that this court will not interfere with a verdict, on the ground that it is against the weight of evidence. This rule is not to be evaded by asking an instruction to the. jury that there is no evidence in the cause. Here is a verdiet *166for the plaintiff on the evidence, and can it now be said that there was error in refusing to instruct the jury that there was no evidence? The court which tried the cause thought with the jury and refused a-new trial. On what ground, then, are we to interfere ?
2. In the sale of all paper, like that which is the subject of this suit, there is an implied warranty that it is valid. The other judges content, the judgment will be affirmed.